Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 10, 2017

The Court of Appeals hereby passes the following order:

A18A0378. JERE WOOD v. MICHAEL LITTEN.

      Defendant Jere Wood, the mayor of Roswell, appeals from the trial court’s
order granting a writ of ouster in this quo warranto proceeding.1 The trial court ruled
that an update to the Roswell city charter that became effective in 2010 rendered
Wood ineligible to serve the fifth mayoral term to which he was elected in 2013.
Among other arguments raised before the trial court, Wood contended that:
(i) applying the new charter provision to him is unconstitutionally retroactive; and
(ii) the new provision operates as an unconstitutional bill of attainder.
      The Supreme Court “has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States and
all cases in which the constitutionality of a law, ordinance, or constitutional provision
has been called into question.” Atlanta Independent School System v. Lane, 266 Ga.
657, 657 (1) (469 SE2d 22) (1996) (citing Ga. Const. of 1983, Art. VI, Sec. VI, Par.
II (1)). Because the trial court addressed and rejected Wood’s claims calling into
question the constitutionality of the city charter, it appears that jurisdiction over this
appeal may lie in the Supreme Court. See Northway v. Allen, 291 Ga. 227, 229, n. 2
(728 SE2d 624) (2012) (noting that the Supreme Court’s jurisdiction was based on
the trial court’s ruling that a provision in a city charter was constitutional); see
generally Jackson v. Inman, 232 Ga. 566, 568-571 (I) (207 SE2d 475) (1974) (direct
appeal from trial court orders addressing, inter alia, the constitutionality of a city


      1
       Wood also has filed a notice of appeal to the Supreme Court; his appeal has
been docketed in that Court as Case No. S18A0246.
charter). As the Supreme Court has the ultimate responsibility for determining
appellate jurisdiction, see Saxton v. Coastal Dialysis & Med. Clinic, Inc., 267 Ga.
177, 178 (476 SE2d 587) (1996), this appeal is hereby TRANSFERRED to the
Supreme Court for disposition.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/10/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.